181 F.2d 494
THIBAUT et al.v.CAR & GENERAL INS. CORPORATION, LIMITED.
No. 13009.
United States Court of Appeals Fifth Circuit.
April 21, 1950.

Calvin E. Hardin, Jr., Baton Rouge, La., Kermit B. Guidroz, Baton Rouge, La., for appellant.
William A. Porteous, Jr., New Orleans, La., Robert L. A. Indest, New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
When this case was last here we sent it back with directions that judgment be entered for defendant but with authority, however, to grant a new trial if so advised. 5 Cir., 161 F.2d 657. This procedure was merely a remand with directions to enter judgment subject to the trial judge's discretion in determining whether he would refuse or grant a new trial and having been submitted to his discretionary jurisdiction his order is not appealable.


2
The appeal is dismissed.